DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of claims 1-2, 6-12 and 20-30 in the reply filed on 12/17/2021 is acknowledged.

Claim Objections
Claim 24 is objected to because of the following informalities:  “anethetic” should be changed to “anesthetic”.  Appropriate correction is required.
It is noted that claim 26 depends from claim 27. If this is unintentional, Applicant should change the dependency. 
In claim 30, “the distillation” on line 1 should be changed to “the fractional distillation” for consistency. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 7-12, 21 and 26-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Regarding claim 2, the limitation “wherein the at least one adsorbent is a SiO2-based material, the at least one adsorbent has a weight ratio of SiO2:Al2O3 of 98:1 or greater, and the at least one adsorbent is substantially free of A12O3” is indefinite. It is unclear what the second part (substantially free) adds to the first part (weight ratio). It is unclear whether or not the second part changes the claimed weight ratio of the first part. 
Regarding claim 7, the limitation “the gas stream has been exposed to at least two adsorbents” is indefinite. The past-tense (“has been”) makes it unclear whether this is an active method step, or whether it merely a product-by-process limitation that defines the gas stream. Furthermore, it is unclear whether or not the “at least two adsorbents” includes the “at least one adsorbent” of claim 1, upon which claim 7 depends. 
Regarding claim 8, it is unclear whether or not “the two adsorbents” (2 instances) is changing “the at least two adsorbent” of claim 7 to only be two.  Furthermore, it is unclear whether or not one of these two adsorbents includes “the at least one adsorbent” of claim 1, upon which claim 8 ultimately depends. 
Regarding claim 9, it is unclear whether or not “a mixture of condensed halogenated anesthetics” (both instances) is referring to the product of the previous step that requires “condensing the halogenated anesthetic from the purge gas”. 
Regarding claim 11, it is unclear if the claimed washing is the same “washing” as claimed in claim 9, upon which claim 11 depends. 
Regarding claim 21, it is unclear whether or not “condensed…” is further defining the condensing step of claim 20, upon which claim 21 depends, or whether it is an additional step. 
Claim 21 recites “the at least one halogenated hydrocarbon”. This limitation lacks antecedent basis in the claim. 
Regarding claim 27, it is unclear whether the claimed step is further defining the purifying step of claim 20, upon which claim 27 depends, or whether it is an additional step. 
Claim 27 recites “the at least one halogenated hydrocarbon”. This limitation lacks antecedent basis in the claim. 
All claims dependent upon an indefinite claim are also rejected as indefinite. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 2, 6-8, 20, 21 and 24-28 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Filipovic USPN 5,231,980.
Regarding claim 1, Filipovic discloses a process for the recovery of at least one halogenated anesthetic from a gas stream (column 3, line 59 – column 4, line 13), the process comprising the steps of: exposing the gas stream to at least one adsorbent having an organophillic pore lattice structure (column 5, line 28-68) with an average pore opening of between 5 and 50 angstroms (column 7, lines 1-10); removing from the gas stream the at least one adsorbent containing the adsorbed at least one halogenated anesthetic (Abstract); and regenerating the at least one adsorbent in a purge gas by exposing the at least one adsorbent to the purge gas under conditions which desorb the at least one adsorbed halogenated anesthetic from the at least one adsorbent (column 10, lines 38-44).  
Regarding claim 2, Filipovic discloses that the at least one adsorbent is a SiO2-based material, the at least one adsorbent has a weight ratio of SiO2:Al2O3 of 98:1 or greater, and the at least one adsorbent is substantially free of A12O3 (column 6, lines 65-68).  
Regarding claim 6, Filipovic does not disclose metal cations, or any other cations; therefore, it is implied that the at least one adsorbent has less than about 1% by mass of cation.  
The limitations of claims 7 and 8 are considered to be a product-by-process limitation since they recite a product, i.e., the gas stream, but include a process step of making the product, i.e., "has been exposed…". Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from the product of the prior art, the claim is unpatentable even though the prior product was made by a different process. MPEP 2113 [R-1]. 
Regarding claim 20, Filipovic discloses that the at least one halogenated anesthetic is a mixture of at least two different anesthetics, the at least one adsorbent adsorbs the at least two different anesthetics, the purge gas desorbs the at least two different anesthetics from the at least one adsorbent into the purge gas (column 8, lines 28-51), and wherein the process further comprises: condensing the two different anesthetics desorbed into the purge stream to provide a condensate comprising a mixture of the two different anesthetics (column 8, line 52 – column 9, line 10; claim 12); and purifying the condensate to isolate separate, purified, anesthetics (claim 12).  
Regarding claim 21, Filipovic discloses wherein the at least one halogenated hydrocarbon is condensed at a predetermined temperature and pressure inPage 3Appln No. 16/749,623Response dated December 17, 2021In reply to Restriction issued June 18, 2021 a hydrocarbon condenser (column 8, lines 28-51).
Regarding claim 24, Filipovic discloses that the at least one adsorbent is heated to an elevated temperature during regeneration of the at least one adsorbent to assist in desorption of the at least one halogenated anesthetic from the at least one adsorbent (column 7, line 55 – column 8, line 20).  
Regarding claims 25 and 26, Filipovic discloses that the purge gas comprises an inert gas, such as nitrogen, or air (column 7, lines 55-58).  
Regarding claim 27, Filipovic discloses that the at least one halogenated hydrocarbon in the condensate is purified by fractional distillation (claim 16).  
Regarding claim 28, Filipovic discloses that the fractional distillation is performed under partial vacuum (column 8, lines 28-51). 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 9-12 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Filipovic USPN 5,231,980 in view of Regan USPN 3,585,245.
Filipovic is relied upon as above.
Regarding claims 9 and 22, Filipovic discloses condensing the halogenated anesthetic from the purge gas (column 8, lines 28-51); and purifying the halogenated anesthetic from a mixture of condensed halogenated anesthetics (column 8, lines 52-68), the purifying comprising: distilling the mixture of halogenated anesthetics to provide the purified halogenated anesthetic at a medically acceptable purity level (column 8, lines 52- column 9, line 10).  
Filipovic does not explicitly disclose washing the mixture of condensed halogenated anesthetics with water to provide a mixture of washed halogenated anesthetics. Regan discloses that anesthetics can be recovered through distillation with or without prior washing (column 2, lines 63-71). It would have been obvious to one having ordinary skill in the art to modify Filipovic to include washing with water prior to the distillation, as taught by Regan and as is generally well-known in the art. MPEP 2144.03 (A-E). 
Regarding claim 10, Filipovic does not explicitly disclose that the distillation is performed in a distillation column packed with a packing material having a surface area of about 372 ft2 per ft3. Nevertheless, absent a proper showing of criticality or unexpected results, the surface area of the packing material in the distillation column is considered to be a general condition that would have been routinely optimized by one having ordinary skill in the art in order to provide optimal distillation. MPEP 2144.05.
Regarding claim 11, Filipovic and Regan do not explicitly disclose that the water is in about a 1:2 wt/wt ratio. Nevertheless, absent a proper showing of criticality or unexpected results, the amount of water used for washing is considered to be a general condition that would have been routinely optimized by one having ordinary skill in the art in order to provide optimal washing. MPEP 2144.05.
Regarding claim 12, Filipovic discloses that the halogenated anesthetic to be purified is one of sevoflurane, desflurane, halothane, isoflurane or enflurane (column 4, lines 14-26).  

Claims 23, 29 and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Filipovic USPN 5,231,980.
Filipovic is relied upon as above.
Regarding claim 23, Filipovic discloses that the condensates comprises a mixture, including 1,1,2-trifluoro-2-chloroethyl difluoromethyl ether and 1-chloro-2,2,2-trifluoroethyl difluoromethyl ether, In re Leshin, 125 USPQ 416. 
Regarding claim 29, Filipovic does not explicitly disclose that the distillation is performed in a distillation column packed with a packing material having a surface area of about 372 ft2 per ft3. Nevertheless, absent a proper showing of criticality or unexpected results, the surface area of the packing material in the distillation column is considered to be a general condition that would have been routinely optimized by one having ordinary skill in the art in order to provide optimal distillation. MPEP 2144.05.
Regarding claim 30, Filipovic discloses that the distillation is performed in a multi-column distillation system, having three columns (column 8, line 52 – column 9, line 10), but does not explicitly disclose that the distillation system has a first column 190" in length and 3" in outside diameter; a second column 202" in length and 3" in outside diameter; and a third column 166" in length and 3" in outside diameter. Nevertheless, absent a proper showing of criticality or unexpected results, the exact size of the distillation columns is considered to be a general condition that would have been routinely optimized by one having ordinary skill in the art in order to provide optimal distillation. MPEP 2144.05. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P JONES whose telephone number is (571)270-7383. The examiner can normally be reached 9AM-6PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571)272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776